Order entered December 18, 2013




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-13-00151-CV

                               G.C. BUILDINGS, INC., Appellant

                                                  V.

                             RGS CONTRACTORS, INC., Appellee

                       On Appeal from the 191st Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. 03-04559-J

                                              ORDER
       This appeal was abated on October 3, 2013 to allow the trial court an opportunity to

conduct a hearing to determine whether a portion of the reporter’s record has been lost or

destroyed and file findings of fact and conclusions of law. Because the hearing has been held

and a supplemental clerk’s record containing the requested findings and conclusions has now

been filed, we REINSTATE the appeal and ORDER appellant to file any amended or

supplemental brief by January 20, 2014. Appellee shall file any amended or supplemental

responsive brief within thirty days of the filing of appellant’s brief.


                                                       /Elizabeth Lang-Miers/
                                                       ELIZABETH LANG-MIERS
                                                       JUSTICE